DISSENTING OPINION BY
Senior Judge FRIEDMAN.
Because I believe that the statutory cap is unconstitutional as applied because it violates Ashley Zauflik’s right to receive the jury’s award, I respectfully dissent.
Pennsbury School District provides transportation for its students, unlike other school districts that contract this service out to third-party bus companies. While there is no statutory prohibition against Pennsbury’s conduct, had transportation been provided by a private transportation company, Zauflik would have been entitled to receive the full benefit of the jury’s award of over $14,000,000. Instead, the legislature, by enacting section 8553 of what is commonly known as the political Subdivision Tort Claims Act (Act), 42 Pa. C.S. § 8553, has capped the amount Zauf-lik may recover at $500,000.1
Surely the legislature can devise legislation that more fairly and adequately addresses this gross disparity. A school district that opts to furnish a service often provided by a private entity should be required to insure itself in the same manner as a private entity and be equally liable for the full amount of an award.2 Had such legislation been enacted prior to Zauflik’s injury, the protection of the public fisc would not be impaired, nor would the award’s effect be compromised.
In that regard, I am troubled by the apparent constitutional impairment in disregarding the jury’s award in this case. By imposing a statutory cap, the legislature has arguably infringed on rights guaranteed by the Pennsylvania Constitution.3 *799Article I, Section 6 of the Pennsylvania Constitution provides in pertinent part:
Trial by jury shall be as heretofore, and the right thereof remain inviolate. The General Assembly may provide, however, by law, that a verdict may be rendered by not less than five-sixths of the jury in any civil case. Furthermore, in criminal cases the Commonwealth shall have the same right to trial by jury as does the accused.
Pa. Const, art. I, § 6. This constitutional provision anticipates that a jury’s award will not be hollow and that, in the event of a monetary award for a plaintiff, he or she will be entitled to receive the full benefit of the award. Consistent with the inviolate right to a trial by jury is the inviolate right to receive the jury’s award. I note that “a compensatory damage award ‘must bear some reasonable relation to the loss suffered by the plaintiff as demonstrated by uncontroverted evidence at trial.’” Paves v. Corson, 569 Pa. 171, 175, 801 A.2d 546, 549 (2002) (quoting Neison v. Hines, 539 Pa. 516, 520, 653 A.2d 634, 637 (1995)). The award here, limited by the statutory cap in the Act, bears no such relationship.
Because I believe that the $500,000 cap violates Zauflik’s right to receive the jury’s award, I would conclude that the statutory cap is unconstitutional as applied. For this reason, I dissent.

. I note that the $500,000 cap has not been modified since 1980. According to the Consumer Price Index Inflation Calculator, $1 in 1980 had the same buying power as $2.52 in 2007. The Consumer Price Index Inflation Calculator is available at: http://data.bls.gov.


. Section 1362 of the Public School Code of 1949, Act of March 10, 1949, P.L. 30, as amended, 24 P.S. § 13-1362 provides that ‘‘[a]ll private motor vehicles employed in transporting pupils for hire shall be adequately covered by public liability insurance in such amount as the board of school directors shall require.”


.In the context of medical malpractice cases, several state supreme courts have held that statutes capping noneconomic damages are unconstitutional. See Atlanta Oculoplastic Surgery, P.C. v. Nestlehutt, 286 Ga. 731, 691 S.E.2d 218, 224 (2010) (holding that statute capping noneconomic damages in medical malpractice cases violated state constitutional right to a jury trial); Lebron v. Gottlieb Memorial Hospital, 237 Ill.2d 217, 341 Ill.Dec. 381, 930 N.E.2d 895, 914 (2010) (ruling that non-economic damages cap violated separation of powers clause in the state constitution); Ferdon v. Wisconsin Patients Compensation Fund, *799284 Wis.2d 573, 701 N.W.2d 440, 491 (2005) (concluding that noneconomic damages cap in medical malpractice cases violated equal protection clause of the state constitution).